PER CURIAM.
Claimant is a sole proprietor who elected Workmen’s Compensation coverage under ORS 656.128. His claim for an unwitnessed hack injury was denied by the hearing officer whose decision was affirmed by both the Workmen’s Compensation Board and the *6circuit court. After making detañed findings, the hearing officer concluded:
“I am persuaded that claimant is not a credible witness. The record does not support a conclusion that a compensable accident occurred in the course of employment.”
This case turns on claimant’s credibility. The record is replete with inconsistencies and discrepancies in claimant’s evidence.
We agree with the conclusion of the previous triers of the facts.
Affirmed.